Citation Nr: 1452461	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1989 to July 1994 and from August 2004 to August 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In September 2014 the Veteran filed a claim for entitlement to an increased evaluation for service posttraumatic stress disorder, low back pain with degenerative changes with left side radiculopathy, left ankle instability, and bilateral hearing loss.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them,  and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. New and material evidence has been submitted to reopen the Veteran's claim for service connection for left knee disability.

2. The Veteran did not have a left knee condition upon entry onto his second period of active service.

3. The Veteran's left knee degenerative joint disease was diagnosed during his second period of active service and there is current evidence that he continues to experience degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claim of entitlement to service connection for left knee disability is new and material.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopen

The RO denied service connection for a left knee condition in October 1984, finding the evidence did not show a chronic condition incurred in or aggravated by service.  In February 1998 and again in August 2007, after the Veteran's second period of service, the RO reopened and again denied the Veteran's claim.

In August 2008 the Veteran requested reconsideration of the denial of service connection for a left knee condition.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board finds that new and material evidence has been submitted and the claim is properly reopened.
Service Connection

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Although the Veteran was diagnosed with patellofemoral syndrome at a VA examination in October 1997, on his February 2004 enlistment examination prior to his second period of active duty service, his lower extremities were found to be normal.  Therefore, the Board finds that the Veteran is considered to be sound on entrance into his second period of active duty service and the VA has the burden to rebut the presumption of soundness.

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable evidence that the Veteran had a preexisting left knee condition on his entry into his second period of active duty service.  While he did have a diagnosis of patellofemoral syndrome in 1997, that was nearly seven years prior to his entry into service in 2004.  Although the Veteran has generally reported ongoing knee pain since his first period of active service, the Board does not find clear and unmistakable evidence of a diagnosed condition at the Veteran's entrance into his second period of active service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In August 2014 the Veteran underwent a VA examination.  The examiner found that the evidence showed the Veteran had degenerative joint disease of his left knee diagnosed by x-ray in October 2004 and a left medical meniscus tear as per April 2009 MRI findings.  

Service treatment records reflect that in October 2004 the Veteran sought treatment for left lower leg pain he reported had been ongoing for the past 45 days.  A bone scan was consistent with overuse and/or early degenerative changes.  He was then scheduled for an x-ray, which showed mild bilateral tricompartmental osteoarthritis with posterior patellar spurring, a left inferior patellar and superior patellar enthesophyte at the quadriceps tendon insertion.  

The Board acknowledges the August 2014 VA examiner's opinion that the Veteran's left knee degenerative joint disease is not related to his service.  However, the VA examiner's rationale was that the October 2004 x-ray showed mild bilateral tricompartmental osteoarthritis, and if the Veteran's left knee degenerative joint disease was related to an in-service injury the x-ray would have showed it to be more severe than the right knee.  The Board finds the opinion has little probative value as the Veteran's degenerative joint disease was actually diagnosed while the Veteran was in service and he was in sound condition prior to service.  Because he continues to have a disability manifested by degenerative joint disease of the left knee, service connection is established based on the provisions of 38 C.F.R. § 3.303(b) pertaining to chronic disease and no nexus opinion is required.  

Therefore, the Board finds that the Veteran is entitled to service connection for degenerative joint disease of his left knee.

However, the Board finds that the evidence does not support that the Veteran's medial meniscus tear, first diagnosed by April 2009 MRI, is related to his service.

Initially the Board notes that the August 2014 VA examiner noted that physical exam findings did not show typical findings of a medical meniscal tear such as swelling or locking/popping/catching with repeated flexion and extension of the left knee.  However, no imaging studies were done to determine the current existence of the medial meniscal tear.

However, even accepting the current existence of the disability, a preponderance of the evidence is against finding that it began in or is otherwise causally related to the Veteran's service.  The condition was first diagnosed three years after the Veteran's separation from active service.  Service treatment records do not reflect any specific left knee injury involving the meniscus.

To the extent that the Veteran himself has opined that his medial meniscal tear is related to his service, the Board finds that as a lay person he does not have the education, training, or experience to opine as to the etiology of such a condition.  The Board gives greater probative weight to the opinion of the VA examiner.

Based on the forgoing, the Board finds that the Veteran is entitled to service connection for left knee degenerative joint disease but a preponderance of the evidence is against service connection for left knee medial meniscal tear.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for left knee degenerative joint disease is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


